Case 5:19-cv-00591-JSM-PRL Document 37 Filed 10/08/20 Page 1 of 6 PageID 363




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

       Plaintiff,

v.                                                             Case No: 5:19-cv-591-Oc-30PRL

EXCEL HOSPITALITY GROUP, LLC,

       Defendant.


                                             ORDER
       The U.S. Equal Employment Opportunity Commission (“EEOC”) filed this action on

behalf of Jessica Silvers alleging that Defendant Excel Hospitality Group, LLC (“Excel”)

discriminated against Ms. Silvers by failing to hire her because of her pregnancy. Ms. Silvers

subsequently filed her complaint in intervention. Attorney Donna DeConna filed answers on behalf

of Excel. (Docs. 8, 12).

       Over the past several months, Ms. Silvers has filed five motions to compel discovery

responses from Excel. (Docs. 18, 19, 21, 29, 32). Excel has not filed any response. On August 7,

2020, the Court granted two motions to compel and ordered Excel to provide discovery responses

within ten days and pay Ms. Silvers’ reasonable attorney’s fees and costs. (Doc. 24, 31). On August

24, 2020, Ms. Silvers filed a motion for sanctions based on Excel’s failure to provide discovery

responses as required by the Court Order, seeking to strike Excel’s answers, entry of default

judgment, and award reasonable attorney’s fees and costs. (Doc. 27). Again, Excel failed to file

any response, and its time for doing so has passed. Ms. Silvers then filed a second motion for

sanctions explaining that in addition to not providing the discovery responses in violation of the
Case 5:19-cv-00591-JSM-PRL Document 37 Filed 10/08/20 Page 2 of 6 PageID 364




Court’s Order, Excel had not tendered payment of attorney’s fees as required by the Court’s Order.

(Doc. 34).

        On September 25, 2020, the Court directed Excel to show cause why the motions for

sanctions (Docs. 27, 34) should not be granted and sanctions imposed against Excel and its counsel

for failure to comply with the Court’s Orders. (Doc. 35). On October 5, 2020, Attorney Shaddrick

A. Haston (one of Excel’s counsel of record), filed a cursory response, laden with typographical

errors, and devoid of any argument as to why sanctions should not be imposed. Instead, Attorney

Haston outlined a series of mistakes he personally made, all of which demonstrate a complete

failure to manage the case. Attorney Haston acknowledged that he saw the Court’s Order

compelling the production of additional discovery responses, but that “he failed to calendar the

discovery responses and the matter slipped off of [his] radar for responses.” (Doc. 36 at ¶¶2-4). He

“recalls requesting additional time to respond” and “set up special folders for the case so that

emails would be transferred to a specific folder,” but then failed to ever check those folders. (Id.

at ¶¶ 5-6).

        Then in an incredulous statement, Attorney Haston claims that he was not aware of any of

the subsequent motions filed by Ms. Silvers until his staff alerted him about the Court’s September

25, 2020 Order. This is difficult to fathom since a review of the online docket shows that email

notification for every motion and Court Order was sent to Attorney Haston’s email address, as

well as the separate email address for his co-counsel Attorney DeConna. Finally, Attorney Haston

acknowledges that this matter “spiraled out of control” and defense counsel “should have picked

up the phone and tried to work the matter out with opposing counsel,” but he did not. (Doc. 36 at

¶10).




                                                -2-
Case 5:19-cv-00591-JSM-PRL Document 37 Filed 10/08/20 Page 3 of 6 PageID 365




       There is no dispute that Excel and its counsel (both of them) failed to comply with the

Court’s August 7, 2020 Order granting Ms. Silvers’ motions to compel and directing production

of responsive documents and full and complete interrogatory answers (Doc. 24), and the Court’s

September 9, 2020 Order directing Excel to remit to Ms. Silvers $4,200.00 in attorney’s fees and

expenses. (Doc. 31). Based on these failures, Ms. Silvers asks the Court to strike Excel’s answers,

enter default judgment against Excel, and award Ms. Silvers her reasonable attorney’s fees

incurred in moving for sanctions.

       Rule 37, Federal Rule of Civil Procedure, provides, in relevant part:

               (b) Failure to Comply with a Court Order.

               ....

               (2) Sanctions in the District Where the Action Is Pending.

               (A) For Not Obeying a Discovery Order. If a party or a party's
               officer, director, or managing agent-or a witness designated under
               Rule 30(b)(6) or 31(a)(4)-fails to obey an order to provide or permit
               discovery, including an order under Rule 26(f), 35, or 37(a), the
               court where the action is pending may issue further just orders. They
               may include the following:

               (i) directing that the matters embraced in the order or other
               designated facts be taken as established for purposes of the action,
               as the prevailing party claims;

               (ii) prohibiting the disobedient party from supporting or opposing
               designated claims or defenses, or from introducing designated
               matters in evidence;

               (iii) striking pleadings in whole or in part;

               (iv) staying further proceedings until the order is obeyed;

               (v) dismissing the action or proceeding in whole or in part;

               (vi) rendering a default judgment against the disobedient party; or

               (vii) treating as contempt of court the failure to obey any order
               except an order to submit to a physical or mental examination.




                                                 -3-
Case 5:19-cv-00591-JSM-PRL Document 37 Filed 10/08/20 Page 4 of 6 PageID 366




               ....

               (C) Payment of Expenses. Instead of or in addition to the orders
               above, the court must order the disobedient party, the attorney
               advising that party, or both to pay the reasonable expenses,
               including attorney's fees, caused by the failure, unless the failure
               was substantially justified or other circumstances make an award of
               expenses unjust.

       This rule gives district judges broad discretion to fashion appropriate sanctions for

violation of discovery orders. However, courts have required a showing of a willful or bad faith

failure to obey a discovery order, before imposing the sanction of a default judgment or dismissal.

Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536, 1542 (11th Cir.1993), cert. denied, 510 U.S.

863 (Oct. 4, 1993). And, because default judgment or dismissal is such a severe sanction, it is

appropriate only as a last resort, when less drastic sanctions would not ensure compliance with the

Court’s Order. Id. Of course, a court may impose lesser sanctions without a showing of willfulness

or bad faith on the part of the disobedient party.

       Here, the record is troubling. Excel has failed to engage in discovery which has necessitated

the filing of five motions to compel and two motions for sanctions by Ms. Silvers. Excel’s counsel

has not responded to any motion filed by Ms. Silvers. In fact, it was not until the Court threatened

sanctioning Excel and its counsel, that Attorney Haston finally filed a responsive paper. Sadly, as

discussed above, his response evidenced a complete failure by counsel to manage the case and

underscored Excel’s total failure to comply with its discovery obligations.

       Given the uncertainty as to whether these failings evidence bad faith or some lesser degree

of negligence, and because the Court believes it may be possible for a lesser sanction to ensure

compliance, the Court declines to strike the answer and enter default judgment at this time.

However, Excel, Attorney Haston, and Attorney DeCosta are hereby cautioned that the




                                                 -4-
Case 5:19-cv-00591-JSM-PRL Document 37 Filed 10/08/20 Page 5 of 6 PageID 367




undersigned will not hesitate to impose severe sanctions if they fail to comply with this (or other)

Court Orders.

       Accordingly, Ms. Silvers’ motions for sanctions (Docs. 27 and 34) are granted:

       1. Within five days of this Order, Excel shall produce to Ms. Silvers full and complete

           discovery responses as directed by this Court’s August 7, 2020 Order (Doc. 24).

       2. Within five days of this Order, Excel shall remit to Ms. Silvers $4,200.00 as ordered

           by the Court in its September 9, 2020 Order. (Doc. 31).

       3. Ms. Silvers has two pending motions to compel (Docs. 29, 32), to which Excel has

           failed to respond, and its time for doing so has passed. In the absence of any response,

           and given Ms. Silvers’ representation that Excel has failed to serve any response to this

           outstanding discovery, the motions are due to be GRANTED. Within ten days of this

           Order, Excel shall serve full and complete responses to Ms. Silvers’ Second Set of

           Interrogatories, Second Requests for Production, Second Requests for Admission, and

           Third Requests for Production. The Court finds that Excel has waived any objections

           it may have had to these discovery requests because it failed to serve timely responses

           under Rules 33, 34, and 36 of the Federal Rules of Civil Procedure.

       4. Excel, Attorney Haston, and Attorney DeCosta are jointly and severally liable for the

           reasonable expenses, including attorney’s fees, incurred by counsel for Ms. Silvers in

           preparing and filing the instant motions for sanctions (Docs. 27 and 34) and the motions

           to compel (Docs. 29 and 32). Ms. Silvers shall submit within ten days of the date of

           this Order an affidavit detailing the reasonable attorney’s fees and expenses incurred

           in preparing and filing the motions. To the extent that Excel and counsel object to the

           amount of expenses and fees claimed by Ms. Silvers, they shall file a response within




                                                -5-
Case 5:19-cv-00591-JSM-PRL Document 37 Filed 10/08/20 Page 6 of 6 PageID 368




           ten days of service of Ms. Silvers’ affidavit. Upon receipt of Ms. Silvers’ affidavit and

           any objections by Defendant and counsel, the Court will enter an appropriate award or,

           if necessary, set the matter for an evidentiary hearing.

       DONE and ORDERED in Ocala, Florida on October 8, 2020.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Party
Courtroom Deputy




                                                -6-
